DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/11/2020 and 10/23/2020 has been entered.
	

	Claim status
The examiner acknowledged the amendment made to the claims on 09/11/2020 and 10/23/2020. Claims filed on 10/23/2020 are examined on the merits. Applicant is reminded that pursuant to MPEP 714 II. C, all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. In the instant case, the immediate prior claim version is the claims filed 09/11/2020, however, the markings made on the claims filed 10/23/2020 actually indicate the changes that have been made relative to the claims filed 05/27/2020. For the same reason, the status identifiers of claim 2-5 should be “previously presented”.
Claims 1, 7, 10 and 18 are currently amended as compared to the claims filed 09/11/2020. Claim 2-6 and 8-9 remain unchanged as compared to the claims filed 05/27/2020. Claims 11-17 remain withdrawn as compared to the claims filed 09/11/2020. Claims 1-10 and 18 are hereby examined on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims “wherein the components in the liquid flavour composition are solubilized”. The examiner does not find the support for the limitation in the specification and claims as originally filed. The instant specification recites “the solubilized cell wall material” in Example 1. However, such a description does not reasonably convey to one skilled in art that “the solubilized cell wall material” and “the components in the liquid flavour composition are solubilized” have same scope.
Claims 2-10 and 18 ultimately depend from claim 1 and therefore necessarily incorporate the new matter issue therein.
Claim 18 recites that the liquid flavour composition comprise “10 to 40% (w/w) solubilized glucans having a length of 0.1-50 kD”. The examiner does not find the support for the limitation in the specification and claims as originally filed. The specification describes that the present flavour composition comprises 10 to 40% (w/w) glucan on page 8 line 4-5, and Example 1 describes that the liquid flavor composition comprises 27% glucan fragment. The specification also describes that a glucanase is used for degrading glucans into glucan fragments having a length of 1-50 kD on page 5, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “wherein the components in the liquid flavour composition are solubilized”. It is unclear what “the components” is referring to. Does it mean all of the ingredients or some specific ingredient in the composition? The Office notes that the instant specification recites “the solubilized cell wall material” in Example 1, page 10, line 20. For the purpose of examination, the components mean some of the of cell wall materials. Clarification is required.
Claims 2-10 and 18 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 4 recites “further comprising contacting the slurry of isolated yeast cell walls with a protease”. However, given that claim 1 already recites contacting the slurry 
Claim 10 recites “solubilized glucans, mannans, amino acids, proteins, protein fragments and phospholipids”. It is not clear if the term “solubilized” is limiting the glucans, or all the aforementioned components. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “further comprising contacting the slurry of isolated yeast cell walls with a protease”.  However, claim 1, from which claim 4 depends, already recites contacting the slurry of isolated yeast cell wall with an endoprotease (an endoprotease is a protease). As such, claim 4 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Langfelder WO2013/010937A1 (hereinafter referred to as Langfelder) in view of Noordam US Patent Application Publication No. 2014/0099402 (hereinafter referred to as Noordam) .
Regarding claims 1 and 4, Langfelder teaches a method of lysing yeast cell wall comprising contacting the slurry of isolated yeast cell wall with beta-1,3- glucanase and with a protease such as an endoprotease (e.g., proteinase) (page 3, line 17-21; page 5, line 13-20; page 6, line 16-19 and 28-31; claims 7-8 and 11).
Langfelder is silent regarding the step of separating a liquid fraction by solid/liquid separation to provide a liquid composition. Noordam teaches a process of producing a yeast derived product comprising contacting a suspension comprising yeast cells with an endoglucanase and an endoprotease followed by subjecting the resultant 
Both Langfelder and Noordam are directed to processes of lysing a yeast material that comprising yeast cell wall with enzymes including glucanase and endoprotease. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Langfelder by incorporating a solid-liquid separation step to obtain a liquid composition that is soluble, clearer, and/or lower in colour, which may be useful in certain applications where these properties are desired.
Given that Langfelder teaches lysing the cell wall with the same enzymes as those recited in the claim, it logically follows that those enzyme will lyse the cell wall components and result in the solubilized components. See MPEP 2112.01 I,  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The limitation “flavour” as in “liquid flavour composition” is interpreted not to further limit the claim. In the instant case, since there is no manipulative difference between the methods as taught by Langfelder in view of Noordam and that as claimed, the method of Langfelder in view of Noordam will necessarily result in a liquid 
Regarding claim 2, Langfelder teaches contacting the slurry of yeast cell wall with a peptidase/protease (i.e., enzymes that are capable of cleaving peptide bonds) (page 6, line 16-19). It would have been obvious to have selected an exopeptidase to lyse yeast cell walls where Langfelder teaches a peptidase that is capable of cleaving peptide bonds, as one of ordinary skill would have had the reasonable expectation that any peptidase (e.g., exopeptidase or endopeptidase) would function effectively in the process. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated exopeptidase.
Regarding claim 3, Langfelder teaches contacting the slurry of yeast cell wall with a beta-1,3 glucanase (e.g., laminarinase, page 5, line 13-20), but is silent regarding glucanase is a laminaripentaose-producing-β-1,3-glucanase (LPHase). However, it would have been obvious to have selected laminaripentaose-producing-β-1,3-glucanase to digest yeast cell walls where Langfelder teaches a beta-1, 3- glucanase (e.g., laminarinase), as one of ordinary skill would have had the reasonable expectation that any glucanase (e.g., laminaripentaose-producing-β-1,3-glucanase) would function effectively in the process. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated laminaripentaose-producing-β-1,3-glucanase.
Regarding claim 6, Noordam teaches a step of concentrating (e.g., drying) the yeast derived product such that the resultant product is easier for storage and/or economical for transportation ([0031]). It would have been obvious to one of ordinary 
Langfelder in view of Noordam is silent regarding the dry matter content of the composition. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have concentrated the composition to a desirable level such that the weight of the composition suitably light for storage and more economical transportation. As such, the dry matter content as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 7, Langfelder teaches that beta-1,3-glucanase demonstrates its cleaving activity at a pH of 4.8 (page 16, line 18-21), and that peptidase exhibits peptidase at a pH range 3-10 (page 7, line 18-25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a pH of 4.8 such that the glucanase and peptidase could perform their enzymatic activities. The pH as disclosed by Langfelder falls within that recited in the claim.
Regarding claim 8, Langfelder teaches incorporating inorganic salt in the composition (page 8, line 24-27). Where the claim requires the presence of a salt as the spray dry carrier, the inorganic salt as disclosed by Langfelder is considered to meet the claim.
Regarding claim 10, yeast cell wall is known to comprise glucans, mannans, protein and phospholipids, and that a protease will break down protein into protein fragments and monomer (e.g., amino acid), and a glucanase will cleave glucan into 
Regarding claim 18, yeast cell wall as enumerated above, is known to comprise glucans, mannans, protein and phospholipids. Further, an exogenous protease breaks down protein to form protein fragments and monomer (e.g., amino acid), an exogenous glucanase cleaves glucan into solubilized glucan fragment, and the degree of cleaving or lysing depends on those factors such as amount of protease and/or glucanase, incubation time, temperature, pH, etc. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dry solid content and proportions in the composition through varying those factors such as the amount of enzyme, incubation time, temperature, pH, etc., to obtain a composition with preferable proportions of the components. As such, the proportions of each of those components as recited in the claim are merely obvious variants of the prior art.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Langfelder in view of Noordam as applied to claim 1 above, and further in view of Noordam US Patent Application Publication No. 2010/0183767, hereinafter referred to as ‘767.
Regarding claim 5, Langfelder as recited above, teaches an endoprotease but is silent regarding endoprotease comprising a proline specific endoprotease. ‘767 teaches a method of producing a flavour composition comprising a process of lysing yeast comprising contacting the suspension of yeast cell that comprises yeast cell walls with a glucanase and with an endoprotease such as proline specific endoprotease ([0029] , ([0026-00283]; [0019];[0032];[0037]).  Both Langfelder and ‘767 are directed to processes of contacting a suspension comprising yeast cell walls with glucanase and an endoprotease. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Langfelder by including a proline specific endoprotease for the reason that the prior art has established that a proline specific endoprotease is an art-recognized endoprotease suitable for digesting a suspension comprising yeast cell wall. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 

Regarding claim 9, Noordam teaches a step of concentrating (e.g., drying) the yeast derived product such that the resultant product is easier for storage and/or economical for transportation ([0031]). Langfelder in view of Noordam is silent regarding drying by spray drying. ‘767 teaches spray drying lysate of the yeast product ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Langfelder by using spraying drying method to dry the liquid composition of Langfelder because it is known to be suitable to drying the lysate of the yeast product through spray drying.

Langfelder in view of Noordam and ‘767 is silent regarding the dry matter content of the flavor composition after concentrating and spray drying. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have concentrated the composition to a desirable level such that the weight of the composition is suitable for storage and economical for transportation. As such, the dry matter content as recited in the claim is merely an obvious variant of the prior art.

Response to Arguments
Applicant's arguments filed 09/11/2020 and 10/23/2020 have been fully considered but are moot in view of the new ground of rejection set forth in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791